ACCEPTED
                                                                                     01-14-00082-CV
                                                                            FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                1/23/2015 8:15:52 AM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                              NO. 01-14-00082-CV

                                                         FILED IN
                                                  1st COURT OF APPEALS
                      IN THE COURT OF APPEALS         HOUSTON, TEXAS
                                                  1/23/2015 8:15:52 AM
                   FOR THE FIRST DISTRICT OF TEXASCHRISTOPHER A. PRINE
                                                          Clerk

                                 AT HOUSTON



                      MARY LYNN KANTARA GERKE

                                       V.

                         JAMIL “JAMES” KANTARA


      RESPONSE TO APPELLEE’S MOTION TO STRIKE BRIEF OF
                        APPELLANT


TO THE HONORABLE COURT OF APPEALS:

      Appellant files this response to Appellee’s Motion to Strike Brief of

Appellant.

1. On December 9, Appellant filed through counsel her Motion for Extension of

   Time to File Appellant’s Brief.

2. After filing the Motion for Extension, counsel received notice of Appellant’s

   Pro Se Motion for Leave to File Pro Se Brief, as well as a copy of her pro se

   brief.

3. On December 10, 2015, this Court sent notice to all counsel that it granted the

                                        1
   Motion for Extension of Time with notice that Appellant’s brief would be due

   on January 9, 2015.

4. This Court did not rule on Appellant’s Motion for Leave to File Pro Se Brief

   and never filed Appellant’s pro se brief.        In fact, on this Court’s site,

   Appellant’s pro se brief is labeled as “received,” not “filed.” Moreover, upon

   receiving Appellant’s pro se brief, this Court never generated notice to counsel

   that Appellant’s brief had been filed or that Appellee’s brief was due.

5. On Friday, January 9, 2015, counsel timely filed Appellant’s Brief, pursuant to

   this Court’s December 10 order.

6. The brief was initially rejected because the appendices had not been filed as a

   single document. Pursuant to the clerk’s instructions, Appellant re-filed her

   brief on Monday, January 12, 2015.

7. On January 12, 2015, this Court issued notice to all counsel that Appellant’s

   brief had been filed and that Appellee’s brief was due on February 11, 2015.

8. Because Appellant’s Pro Se brief was never filed, Appellant’s Brief re-filed on

   January 12, 2015 complies with the briefing requirements under the Texas

   Rules of Appellate Procedure.

9. Therefore, Appellant respectfully requests that this Court deny Appellee’s

   Motion to Strike.




                                         2
Respectfully submitted,


LAURA DALE & ASSOCIATES, P.C.


By:/s/ Ashley V. Tomlinson
  Ashley V. Tomlinson
  1800 St. James Place, Suite 620
  Houston, Texas 77056
  Tel: (713) 600-1717
  Fax: (713) 600-1718
  State Bar No. 24075170
  E-Service:
  eserviceavt@dalefamilylaw.com
  Non-Service:
  atomlinson@dalefamilylaw.com
  Attorney for Mary Kantara Gerke




  3
                            CERTIFICATE OF SERVICE

I certify that on this 23nd day of January, 2015, a true and correct copy of the foregoing
document was served in accordance with the Texas Rules of Civil Procedure as follows:

      Mr. Wilfried Schmitz
      17040 El Camino Real, Suite 400
      Houston, Texas 77058
      Attorney of record for Mr. Kantara
      Via E-Service

      Douglas York
      3355 W Alabama, Suite 100
      Houston, TX 77098-1863
      Amicus Attorney
      Via E-Service


                                             /s/ Ashley V. Tomlinson
                                             ASHLEY V. TOMLINSON




                                            4